350 Ill. App. 589 (1953)
113 N.E.2d 573
Jeanette Martin, Plaintiff-Appellee,
v.
Central Engineering Company, Defendant-Appellant.
Gen. No. 10,619.
Illinois Appellate Court.
Opinion filed July 2, 1953.
Released for publication July 20, 1953.
Wood, McNeal & Warner, for appellant.
Dan H. McNeal, of counsel.
Coyle, Stengel & Gilman, for *590 appellee.
Francis J. Coyle, Samuel M. Gilman, and Francis C. King, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DOVE.
Judgment affirmed.
Not to be published in full.